PER CURIAM.
Christopher M. Williams appeals both the summary denial of three of his four claims for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 and the new sentences the trial court imposed when it granted relief on the fourth claim and resentenced him pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm on these issues. We remand, however, for the entry of an amended judgment and sentence as it relates to count three.
After the entry of Mr. Williams’ original judgments and sentences, but prior to Mr. Williams’ resentencing, the trial court noted that count three was properly a conviction for aggravated assault, a third-degree felony, and not aggravated assault with a mask, a second-degree felony. The trial *1211court issued an order on November 2, 2001, requiring the clerk to correct the initial judgment in this regard. After Mr. Williams was resentenced, however, the trial court inadvertently again designated count three as a second-degree felony and imposed a sentence of fifteen years’ imprisonment for this count. We remand with directions for the trial court to amend the judgment to properly designate count three as a third-degree felony and reduce the sentence for that count to the statutory maximum of five years’ imprisonment.
Affirmed in part, reversed in part, and remanded with instructions.
ALTENBERND, C.J., and FULMER and COVINGTON, JJ., Concur.